MEMORANDUM2
Appellants appeal pro se the district court’s dismissal of their action with prejudice for failing to comply with the court’s order to provide “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s Fed.R.Civ.P. 41(b) dismissal and affirm. See McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir.1996).
The clerk shall file appellants’ additional reply briefs previously received on May 26, 2000, and June 8, 2000. The requested relief contained therein is denied.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.